DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Statement re Text of U.S. Code
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Election/Restrictions
Claims 2-6 and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election (of Group (i), a first species of hobbing machine, shown in at least Figures 1-5b) was made without traverse in the reply filed on November 30, 2021.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, and specifically, of the certified copy of the German priority application no. 10 2017 213 361.9. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
the arrangement encompassed by claim 7 in which the (second) slide on which the at least one chamfering device is arranged is “designed in the form of a driven slide, wherein a motor drive is provided for the driven slide and is configured to slide the driven slide on the rail system”, wherein the other (first) slide on which the hobbing head is arranged is “designed in the form of a non-driven slide”, wherein a coupling device is provided mechanically connecting the driven (second) slide (on which the at least one chamfering device is arranged) and the non-driven (first) slide (on which the hobbing head is arranged) (noting that as shown, only the other alternative set forth in claim 7 is shown, i.e., the alternative in which the first slide 11 on which the hobbing head 16 is arranged is designed in the form of a driven slide that is displaced/slid by motor drive 15 on rail system 5, and in which the second slide 12 on which the at least one chamfering device 17 and/or 18 is arranged is designed in the form of a non-driven slide, and in which alternative a coupling device 25 is provided mechanically connecting the driven slide 11 and the non-driven slide 12); and
the arrangement encompassed by the alternative of claim 8 wherein the non-driven slide having the dedicated position sensor is the first slide 11 on which the hobbing head 16 is arranged (noting that in contrast, the drawings show the alternative of claim 8 in which the non-driven slide having the dedicated position sensor 26 is the second slide 12 on which the at least one chamfering device is arranged; see Figure 3 and paragraph 0060, for example); and
the arrangement encompassed by the alternative of claim 23 in which the motor drive is configured to move the second slide 12 (on which the at least one chamfering device is arranged) so that the first slide 11 (on which the hobbing head 16 is arranged) is pushed and pulled along with the second slide 12 (noting that in contrast, the drawings only show the other alternative of claim 23, i.e., the alternative in which the motor drive 15 is configured to move the first slide 11 on which the hobbing head 16 is arranged, such that the second slide 12 on which the at least one chamfering device is arranged is pushed and pulled along with the first slide 11).
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 17 and 24 are objected to because of the following informalities:  
in claim 17, line 5, it appears that –in—should be inserted between “linearly” and “a z direction”;
in claim 24, lines 12-13, it appears that –are—should be inserted between “wherein the first slide and the second slide are disposed next to one another and” and “mechanically connected together to move together”;
in claim 24, line 15, it appears that a comma should be inserted between “first slide guide system” and “and the weight of the second slide”; and
in claim 24, last two lines, it appears that –slide—should be inserted between “second” and “guide system”.
Appropriate correction is required. 
Claim Rejections - 35 USC § 112
Claims 1, 7-10, 12-17, and 19-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 18-19, the claim recites “wherein a first movement range of the first slide and a second movement range of the second slide along the at least one rail of the rail system…”.  However, it is unclear as set forth in the claim whether the prepositional phrase “along the at least one rail of the rail system” is intended to only be required to go with “a second movement range of the second slide”, or whether “along the at least one rail of the rail system” is intended to be required to also go with “a first movement range of the first slide”.  
Claim Rejections - 35 USC § 102
Claims 1, 12-13, and 15-22, as best understood in view of the above rejections based on 35 USC 112, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 202846158 U (hereinafter, CN ‘158).  
A machine translation of CN ‘158 is being made of record on the PTO-892 accompanying this Office Action.  Attention is directed to that machine translation regarding any references herein to page numbers, paragraph numbers, or the like, re the CN ‘158 reference.  
Particularly given the breadth of the present claim language, it should be kept in mind that the following is merely representative of one (or more) example(s) of an interpretation of the reference that is applicable to the present claims.  
CN ‘158 teaches a hobbing machine (shown as a whole in, for example, Figure 1; see also paragraphs 0002 and 0021, for example).  The hobbing machine includes a machine bed 1 having arranged thereon a workpiece spindle (8 on headstock 4; see at least Figure 1, as well as paragraphs 0021-0022, for example), by means of which a workpiece can be rotated (via servomotor 5; see Figures 1-4 and paragraphs 0021-0024 and the machine translation of claims 1-2, for example).  The overall machine includes a “rail system”, as broadly claimed.  For example, the overall machine includes a “rail system” including a number of guide rails.  For example, CN ‘158 teaches a “rail system” that includes the rails labeled in the annotated reproductions of Figures 1-2 below as A1, A2, B1, B2, 90, C1, C2, and D, for example.  Note that these rails A1, A2, B1, B2, 90, C1, C2, and D are all (at least ultimately, via intervening structure in some instances) “arranged on” the machine bed 1.  See Figures 1-2 below.

[AltContent: textbox (A2)][AltContent: textbox (Q)][AltContent: arrow][AltContent: textbox (B2)][AltContent: arrow][AltContent: textbox (B1)][AltContent: arrow][AltContent: textbox (A1)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    526
    522
    media_image1.png
    Greyscale
   

[AltContent: textbox (D)][AltContent: arrow][AltContent: textbox (C2)][AltContent: arrow][AltContent: textbox (C1)][AltContent: arrow]
    PNG
    media_image2.png
    522
    482
    media_image2.png
    Greyscale

CN ‘158 additionally teaches a “first slide”, such as, for example, 14, or 14+15, on which a hobbing head 6 is arranged.  See Figures 1-2 and paragraphs 0021 and 0025, for example.  The first slide 14 (or 14+15), by means of a first “slide guide system” (i.e., the portion at the bottom of 14 that interfaces with rails C1, C2; see Figure 2 above), is “configured to slide on the at least one rail”.  Particularly regarding the amended language of claim 1 provided 4/20/2022, note that the limitation “at least one rail” sets forth a range with no upper limit, i.e., a range of from one rail up to an infinite number of rails, i.e., which is also equivalent to reciting that the rail system comprises “one rail or two rails or three rails or four rails or…” (up to an infinite number of rails).  Thus, re the language of claim 1, as noted previously, the rail system comprises “at least one rail” in that the rail system comprises, for example, rails A1, A2, B1, B2, 90, C1, C2, and D, for example.  That being said, the range “the at least one rail” of CN ‘158 includes, for example, rails A1, A2, B1, B2, 90, C1, C2, and D.  That being said, the first slide 14 (or 14+15), by means of a first “slide guide system” (i.e., the portion at the bottom of 14 that interfaces with rails C1, C2; see Figure 2 above), is “configured to slide on the at least one rail” A1, A2, B1, B2, 90, C1, C2, and D, for example, and, and in particular, on rails C1, C2, labeled in the annotated reproduction of Figure 2 above.  See also paragraphs 0021-0022, 0025 and the machine translations of claims 14, as well as paragraph 0007, 0010, 0013, for example.
	Furthermore, CN ‘158 teaches a “second slide”, such as the slide labeled above as Q, and on which the arcuate slide rails labeled as 7 are located.  See Figures 1, 3, and 4, and also at least paragraphs 0021, 0024, 0007, 0009, and the machine translations of claims 1 and 3, for example.  At least one chamfering device is arranged on the second slide Q.  In particular, note that CN ‘158 teaches a “double cutter” arrangement including two chamfering cutters 12, 12, each driven by a respective motor 11, are arranged on the second slide Q.  See Figures 1, 3, 4, and paragraphs 0021-0022, 0024, 0007, 0009, and the machine translations of claims 1 and 3, for example.  The second slide Q has a “second slide guide system” by means of which the second slide Q is configured to slide on “the at least one rail” A1, A2, B1, B2, 90, C1, C2, and D, for example, and in particular, on rails A1 and A2 labeled above.  See Figures 1-4 and also paragraphs 0007, 0009, 0021-0022, 0024, and the machine translations of claims 1 and 3, for example.
It is noted that the last six lines of claim 1 recite “wherein a first movement range of the first slide and a second movement range of the second slide along the at least one rail of the rail system overlap defining an identical portion of the rail system, wherein the first slide and the second slide can be displaced along the identical portion of the rail system such that the workpiece is configured to be machined by either the hobbing head or the at least one chamfering device”.  Note that a “first” movement range of the first slide 14 (or 14+15) along, for example, rails C1, C2 of the at least one rail A1, A2, B1, B2, 90, C1, C2, and D, “overlaps” (at least in the area M labeled below, noting that when viewed along an axis perpendicular to the plane of Figure 4, the axis in area M that is labeled below as N intersects both the rails A1, A2, as well as the rails C1, C2, and thus rails C1, C2 “overlaps”, in the N direction within area M, the rails A1, A2, all of which A1, A2, C1, C2 are of “the at least one rail” A1, A2, B1, B2, 90, C1, C2, and D) with a “second” movement range of the second slide Q along, for example, rails A1, A2 of “the at least one rail” A1, A2, B1, B2, 90, C1, C2, and D, so as to “define” an “identical portion” (e.g., within the area M labeled below) of the “rail system” A1, A2, B1, B2, 90, C1, C2, and D, wherein the first slide 14 (or 14+15) and the second slide Q can be displaced “along” the “identical portion” (within area M) of the rail system A1, A2, B1, B2, 90, C1, C2, and D, such that the workpiece (mounted to spindle 8) is configured to be machined by either the hobbing head 6 or the “at least one” chamfering head (having chamfering cutters 12, 12).  Noting the use of the term “or”, it is noted that only one alternative needs to be met in order for the claim limitation “configured to be machined by either the hobbing head or the at least one chamfering device” to be met.  That being said, it is noted that CN ‘158 teaches that both the at least one chamfering device (which includes chamfering cutters 12, 12) and the hobbing head 6 are capable of machining the workpiece (that is mounted to spindle 8).  See, for example, paragraph 0022, as well as paragraphs 0006-0007 and 0013, for example.



[AltContent: textbox (Z)]
[AltContent: connector][AltContent: textbox (ϴ)][AltContent: connector][AltContent: ][AltContent: textbox (TA)][AltContent: textbox (N)][AltContent: connector][AltContent: connector][AltContent: textbox (M)][AltContent: ][AltContent: connector][AltContent: connector][AltContent: textbox (XY)][AltContent: connector][AltContent: connector]
    PNG
    media_image3.png
    389
    438
    media_image3.png
    Greyscale

	
Regarding claims 12-13, the (horizontal) workpiece axis of rotation of the workpiece spindle 8 is shown in Figure 1, for example, as extending parallel to “a displacement axis of the” overall “rail system”, such as, for example, the (horizontal) displacement axis re the rails labeled above as B1, B2 (which rails are part of the overall “rail system”, as broadly claimed).  See Figures 1, 2, 4, and at least paragraphs 0013 and 0022, for example.  
	Regarding claim 15, it is noted that “the at least one chamfering device” comprises two chamfering devices (including the double or two cutters 12, 12, each driven by a respective motor 11; see Figures 1, 3, 4, and paragraphs 0021-0022, 0024, 0007, 0009, and the machine translations of claims 1 and 3, for example) that are arranged on the second slide (labeled above as Q).
	Regarding claims 16-17 and 19, the “workpiece axis” of rotation runs along a direction that can be considered the “x” direction as claimed (i.e., parallel to the horizontal longitudinal direction of rails B1, B2, labeled above, which is parallel to the left/right horizontal direction re Figure 4, and which is the direction perpendicular to the plane of Figure 3, for example).  Furthermore, a toolholder, such as, for example, the upper chamfering tool slide 10 (see Figure 1 and the machine translation of claim 3, for example), can be displaced on the second slide Q in two directions:  for example, the upper chamfering tool slide can be displaced vertically along rails 90, and horizontally via movement of Q along rails A1, A2 labeled above; see Figures 1-4 and also at least the machine translation of claims 1, 3, and paragraphs 0007, 0009, 0013, 0021, and 0024, for example.  For example, the vertical direction of the vertical displacement along rails 90 can be considered the claimed “y” direction, and the horizontal direction of the horizontal displacement along rails A1, A2 can be considered the claimed “z” direction, as broadly claimed.  Note that the aforedescribed x, y, and z directions are mutually orthogonal directions and thus “form a right-angled coordinate system”, as broadly claimed.  A toothed tool 12 is arranged on the toolholder (the upper slide 10), and the tool axis of rotation (labeled in the above annotated reproduction of Figure 4 and in the annotated reproduction of Figure 3 below as TA) of the tool spindle (to which tool 12 is affixed so as to be driven in rotation by a respective motor 11) mounted on the upper toolholder (upper slide 10) is pivoted by an azimuthal angle φ greater than zero degrees in an xy plane (vertical plane parallel to the longitudinal direction of rails B1, B2, as can be seen in Figures 3 and 1, noting that Figure 3 is a right side view of the machine of Figures 1-2, as per at least paragraphs 0015-0017, for example).  See also Figure 1, noting the angle that TA makes with the aforedescribed X direction (which is the horizontal longitudinal direction of the rails B1, B2 along which 3/4/8 is/are movable, which is also the direction perpendicular to the plane of Figure 3).
	Furthermore, as can be seen in Figures 1 and 4, the tool axis of rotation TA (also labeled in the annotated reproduction of Figure 4 above, which Figure depicts a top view of the machine shown in Figures 1-2, for example, per paragraph 0018) forms an “polar” angle ϴ (labeled in the annotated reproduction of Figure 4 above) that is less than 90 degrees in relation to the aforedescribed z direction (parallel to the longitudinal direction of rails A1, A2, as described previously, and as labeled above in the annotated reproduction of Figure 4, which z-axis is also labeled below in the annotated reproduction of Figure 3, again noting that Figure 3 is a right side view of the machine of Figures 1-2, as per at least paragraphs 0015-0017, for example), as can be seen in the annotated reproduction of Figure 3 below.  See also Figure 1.  

[AltContent: textbox (Z)][AltContent: connector][AltContent: textbox (TA)][AltContent: connector]
    PNG
    media_image4.png
    405
    324
    media_image4.png
    Greyscale

	All that being said re claim 17, thus the aforedescribed chamfering device taught by CN ‘158 is considered to be “designed for chamfering by skiving at an azimuthal angle φ>0o and a polar angle ϴ<90o”, as set forth in claim 17, thus also meeting the broader limitation “the at least one chamfering device is designed for chamfering by skiving” as set forth in claim 16. 
Regarding claim 19, note that the aforedescribed x direction (wherein the “workpiece axis” of rotation runs along a direction considered the “x” direction as claimed, i.e., parallel to the horizontal longitudinal direction of rails B1, B2, labeled above, which is parallel to the left/right horizontal direction re Figure 4, and which is the direction perpendicular to the plane of Figure 3, for example), and the aforedescribed z direction (the horizontal direction of the horizontal displacement of the tool holder, i.e., the upper slide 10, in the longitudinal direction of rails A1, A2 can be considered the claimed “z” direction) both run horizontally.  
In the alternative regarding claims 16-17 (and 20-21), the “workpiece axis” of rotation runs along a direction considered the “x” direction as claimed (i.e., parallel to the horizontal longitudinal direction of rails B1, B2, labeled above, which is parallel to the left/right horizontal direction re Figure 4, and which is the direction perpendicular to the plane of Figure 3, for example).  Furthermore, a toolholder, such as, for example, the upper chamfering tool slide 10 (see Figure 1 and the machine translation of column 3, for example), can be displaced on the second slide Q in two directions:  for example, the upper chamfering tool slide can be displaced vertically along rails 90, and horizontally via movement of Q along rails A1, A2 labeled above; see Figures 1-4 and also at least the machine translation of claims 1, 3, and paragraphs 0007, 0009, 0013, 0021, and 0024, for example.  For example, the vertical direction of the vertical displacement along rails 90 can be considered the claimed “z” direction, and the horizontal direction of the horizontal displacement along rails A1, A2 can be considered the claimed “y” direction, as broadly claimed.  Note that the aforedescribed x, y, and z directions are mutually orthogonal directions and thus “form a right-angled coordinate system”, as broadly claimed.  A toothed tool 12 is arranged on the toolholder (the upper slide 10), and the tool axis of rotation (labeled in the annotated reproduction of Figure 4 below as TA) of the tool spindle (to which tool 12 is affixed so as to be driven in rotation by a respective motor 11) mounted on the upper toolholder (upper slide 10) is pivoted by an azimuthal angle φ greater than zero degrees in an xy plane (plane parallel to the longitudinal direction of rails A1, A2, such as, for example, the xy plane XY2, labeled below, that is the plane of Figure 4, noting that Figure 4 is a top view, as per paragraph 0018) and relative to the aforedescribed x direction, as can be seen in the annotated reproduction of Figure 4 below.  


[AltContent: textbox (XY2)][AltContent: textbox (x)][AltContent: connector][AltContent: connector][AltContent: textbox (TA)][AltContent: connector]
    PNG
    media_image3.png
    389
    438
    media_image3.png
    Greyscale

Furthermore, as can be seen in Figures 1 and 3, the tool axis of rotation TA (also labeled in the annotated reproduction of Figure 3 below, which Figure depicts a right side view of the machine shown in Figures 1-2, for example) forms a “polar” angle ϴ2 (labeled in the annotated reproduction of Figure 3 below) that is less than 90 degrees in relation to the aforedescribed z direction (vertical, re the direction of movement of the upper tool slide 10/toolholder along rails 90, as described previously, and labeled below as Z2) again noting that Figure 3 is a right side view of the machine of Figures 1-2, as per at least paragraphs 0015-0017, for example), as can be seen in the annotated reproduction of Figure 3 below.  See also Figure 1.  
[AltContent: ]
[AltContent: textbox (ϴ2)]
[AltContent: connector][AltContent: textbox (TA)][AltContent: connector]
    PNG
    media_image4.png
    405
    324
    media_image4.png
    Greyscale

[AltContent: textbox (Z2)]	

All that being said re claim 17, thus the aforedescribed chamfering device taught by CN ‘158 is considered to be “designed for chamfering by skiving at an azimuthal angle φ>0o and a polar angle ϴ<90o”, as set forth in claim 17, thus also meeting the broader limitation “the at least one chamfering device is designed for chamfering by skiving” as set forth in claim 16. 
Regarding claims 20-21, considering the “alternative” (second) interpretation of the CN ‘158 reference in which the workpiece axis of rotation runs along a direction considered the “x” direction as claimed (i.e., parallel to the horizontal longitudinal direction of rails B1, B2, labeled above, which is parallel to the left/right horizontal direction re Figure 4, and which is perpendicular to the plane of Figure 3, for example), and in which the vertical direction of the vertical displacement of the toolholder (upper chamfering slide 10) constitutes the claimed “z” direction, and the horizontal direction of the horizontal displacement along rails A1, A2 is considered the claimed “y” direction, as broadly claimed, it is noted that a rotary mount 9 is “arranged on”, such as on a side of, the “tool holder” (the upper slide 10, as described previously), as broadly claimed.  See Figures 1, 3, 4, and at least paragraphs 0021, 0024, and the machine translation of claims 1 and 3.  The rotary mount 9 is rotatable about a vertical axis of rotation (and it is noted that for this interpretation of the reference, the vertical direction is considered a “z” direction, as discussed above), as 9 slides along the arcuate slide rails labeled as 7 in at least Figures 1 and 4.  See also at least the machine translations of claims 1, 3, and paragraphs 0007, 0009, 0013, 0021-0022, and 0024, for example.  The tool spindle (to which tool 12 is affixed so as to be driven in rotation by a respective motor 11) mounted on the upper toolholder (upper slide 10) is “arranged” on the rotary mount 9 (see Figures 1, 3, 4, and at least the machine translations of claims 1, 3, and paragraphs 0007, 0009, 0013, 0021-0022, and 0024, for example).  
	Furthermore, specifically regarding claim 21, it is noted that CN ‘158 teaches a second chamfering device (mounted on the lower slide 10, and including at least the lower, further, chamfering cutter 12, which is driven in rotation by a “further” tool spindle driven by its own respective motor 11, as described previously, and as shown in Figures 1 and 3; see also at least the machine translation of claims 1 and 3, as well as at least paragraphs 0007, 0009, 0013, 0021-0022, and 0024, for example) arranged on the second slide Q, wherein the (just-described) further tool spindle is arranged on the rotary mount 9 (see Figures 1 and 3, for example).  Regarding the last three lines of claim 21 re the further azimuthal angle and further polar angle, it is noted that the lower chamfering device and further tool spindle is a mirror image (i.e., mirror symmetrical) with the first (upper) chamfering device and tool spindle, such that the last three lines of claim 21 are met.  See Figures 1, 3, and 4, and the above discussion re claim 17 re the aforedescribed alternative/second interpretation of CN ‘158, for example.
Regarding claim 22, the workpiece spindle 8 is considered to be capable of being arranged on the machine bed 1 in a “fixed-location”, as broadly claimed, simply by not actuating any drive arrangement to move 3/4 along rails B1, B2 at some point(s) in time.  Note that the claim does not require the workpiece spindle to be incapable of movement (and care should be taken to make sure support exists for any claim amendments in that vein).  
Claim Rejections - 35 USC § 103
Claim 14, as best understood in view of the above rejection(s) based on 35 USC 112, is rejected under 35 U.S.C. 103 as being unpatentable over CN 202846158 U (hereinafter, CN ‘158) as applied to at least claim 1 above, and further in view of Applicant’s Admitted Prior Art (hereinafter, AAPA). 
CN ‘158 teaches all aspects of the presently-claimed invention as were set forth in the above rejection(s) based thereon.  
However, while CN ‘158 teaches a first slide (such as 14, or alternatively, 14+15, for example) that interfaces with (and thus has a “first slide guide system”, as broadly claimed) and is displaceable along rails C1, C2 of “the at least one rail” A1, A2, B1, B2, 90, C1, C2, and D, and also teaches a second slide Q (labeled above) that interfaces with (and thus has a “second slide guide system”, as broadly claimed) and is displaceable along rails A1, A2 of the “at least one rail” A1, A2, B1, B2, 90, C1, C2, and D, of CN ‘158, CN ‘158 is silent about the details of the structure of the interface between the aforementioned slides and the aforementioned rails.  Thus, CN ‘158 does not explicitly teach that the “first slide guide system” and the “second slide guide system” are “formed with rolling bearings”, as recited in claim 14.
However, in the Office Action mailed December 20, 2021, the Examiner took Official Notice that the use of rolling bearings as part of the interface between a sliding element and a further element (relative to which the sliding element is sliding) is extremely well-known and widely used in order to achieve the well-known benefits of reducing friction and wear between the sliding and further elements, and of making the sliding element slide more smoothly.  
Also note that this assertion {that the use of rolling bearings as part of the interface between a sliding element and a further element (relative to which the sliding element is sliding) is extremely well-known and widely used in order to achieve the well-known benefits of reducing friction and wear between the sliding and further elements, and of making the sliding element slide more smoothly} is taken to be admitted prior art because Applicant did not previously traverse the Examiner’s assertion.  See MPEP section 2144.03, section C, for example.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the aforedescribed “first slide guide system” (at the interface between first slide 14, or 14+15, and rails C1, C2 of “the at least one rail” A1, A2, B1, B2, 90, C1, C2, and D) and the aforedescribed “second slide guide system” (at the interface between second slide Q and rails A1, A2 of “the at least one rail” A1, A2, B1, B2, 90, C1, C2, and D) with rolling bearings, as is well known as taught by AAPA, for the purpose of achieving the well-known benefits of reducing friction and wear between the sliding and further elements, and of making the sliding element slide more smoothly.  
Claims 1, 7, 9-10, 12-13, 15, 22, and 24, as best understood in view of the above rejection(s) based on 35 USC 112, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2003/0041706 to Sugiura et al. in view of U.S. Pat. No. 3,874,257 to Hikota et al.
Sugiura et al. teaches a hobbing machine (overall machine shown in Figure 2; see also paragraphs 0006, 0019, and 0025, for example, regarding the capability of the machine of performing the function of hobbing).  The hobbing machine includes a machine bed 1 having arranged thereon a workpiece spindle (11, of headstock 10; see figures 2, 1, and paragraph 0020, for example).  The hobbing machine additionally includes a “rail system”, such as the “system” including, for example, “at least one rail”, such as the rails labeled in the annotated reproduction of Figure 2 below as A1, A2, B1, B2, C1, C2, D1, and D2, for example.  Note that the “at least one rail” A1, A2, B1, B2, C1, C2, D1, and D2 is/are, at least ultimately (via intervening structure in some instances) arranged on the machine bed 1.  See Figure 2 below.
[AltContent: textbox (D1)][AltContent: textbox (D2)][AltContent: textbox (C2)][AltContent: textbox (C1)][AltContent: textbox (B2)][AltContent: textbox (B1)][AltContent: textbox (A2)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image5.png
    489
    687
    media_image5.png
    Greyscale

[AltContent: textbox (A1)]

	A “first” slide 41, or 41+42 interfaces with the rails C1, C2 (via a “first slide guide system”, as broadly claimed) of “the at least one rail” A1, A2, B1, B2, C1, C2, D1, and D2.  A hobbing head, such as, for example, element 43, or alternatively, 43+44, or alternatively, 43+44+45, for example (see Figures 3, 2, and paragraph 0025, for example) is arranged on the first slide 41 or 41+42, and the first slide 41 or 41+42, by means of its aforedescribed “first slide guide system” (that interfaces with rails C1, C2) is “configured to slide on” on rails C1, C2 of the “at least one rail” (including at least A1, A2, B1, B2, C1, C2, D1, and D2, for example).  See Figure 2, and see also at least paragraphs 0023 and 0025, for example.  
A “second” slide 31, or 31+32, interfaces with the rails D1, D2 (via a “second slide guide system”, as broadly claimed) of “the at least one rail” A1, A2, B1, B2, C1, C2, D1, and D2.  A turning “device” 30 (including a tool turret 33, for example, and a variety of turning or lathe tools; see paragraph 0024) is arranged on the second slide 31 or 31+32, and the second slide 31 or 31+32, by means of its aforedescribed “second slide guide system” (that interfaces with rails D1, D2) is “configured to slide on” on rails D1, D2 of the “at least one rail” A1, A2, B1, B2, C1, C2, D1, and D2.  See Figure 2, and see also at least paragraph 0023, for example.  
Additionally, a “first movement range” of the first slide 41 (or 41+42) and a “second movement range” of the second slide 31 (or 31+32) along the “at least one rail” (the “at least one rail” including at least A1, A2, B1, B2, C1, C2, D1, and D2, for example) of the rail system (the rail system including A1, A2, B1, B2, C1, C2, D1, and D2) “overlap” defining an identical portion of the rail system (the rail system including A1, A2, B1, B2, C1, C2, D1, and D2), wherein the first slide 41 (or 41+42) can be displaced along an identical portion of the rail system (the rail system including at least A1, A2, B1, B2, C1, C2, D1, and D2, for example) such that the workpiece is configured to be machined by either the hobbing head 43 (or 43+44, or 43+44+45) or, alternatively (though given the “or”, it is noted that both alternatives do not need to be met in order to meet the claim language), by a tool mounted to turret 33.  For example, the first slide 41 (or 41+42) and the second slide 31 (or 31+32) are both mounted on carriage 50 so as to slide along an “identical” or same “portion” (on or along rails B1, B2) of the “at least one rail” A1, A2, B1, B2, C1, C2, D1, and D2 of the overall rail system, for example (see Figure 2 and also paragraph 0022, for example).  
However, while Sugiura et al. teaches that a variety of turning or lathe tools can be attached to the turret 33 in order to perform various machining operations on the workpiece (see paragraph 0024, for example), Sugiura et al. does not provide details of such turning or lathe tools, and does not explicitly teach that any of the tools of the tool turret 33 includes a chamfering tool, and thus, Sugiura et al. does not explicitly teach a “chamfering device” that is arranged on the second slide 31 (or 31+32).
However, attention is directed to Hikota et al., which teaches a turning machine or lathe (Figure 1) in which a drum-shaped tool turret 21 is provided (on tool head 13).  See Figures 1-5, for example.  The turret 21 is provided with a plurality of turning or lathe tools 25 for machining a workpiece held by a chuck 2 of a spindle of headstock 1 (Figure 1, col. 2, lines 39-62, for example), including, among others, a chamfering tool.  See also Figures 3-4 and col. 3, lines 10-30, for example. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the specific chamfering type lathe cutter (that is mounted to a lathe turret) taught by Hikota et al. for one (or more, re claim 15) of the generic “variety of turning or lathe tools” taught by Sugiura et al. as being mounted to tool turret 33, for the purpose of expanding the functionality of Sugiura’s lathe by enabling it to additionally perform the function of chamfering, and also noting that such amounts to the simple substitution of one known element (chamfering type lathe tool mounted to a tool turret) for another (generic lathe type tool mounted to a tool turret) to obtain the predictable result of the tool turret of Sugiura et al. being able to perform chamfering operations on a workpiece.  
Regarding claim 7, note that both the first slide 41 (or 41+42) and the second slide 31 (or 31+32) of Sugiura et al. are movable in the direction labeled in Figure 2 as “X”.  See Figure 2 and paragraph 0023.  Regarding claims 7 and 9, it is noted that either of the aforedescribed first or second slides can be considered the claimed “driven” slide, with the other of the second or first slides being considered the “non-driven” slide, in that both slides are capable of being driven (via their respective independent drive described in paragraph 0023 of Sugiura et al.), and both slides are capable of being (independently from one another) not driven, simply by not activating the respective independent X-drive thereof at a given moment in time.  (It is noted that in the present application, the so-called “non-driven” slide 12 is likewise “driven” at times, such as by driving motor drive 15; see paragraph 53 and 58 of the present application, for example).  A motor drive is provided for the driven slide and can displace the driven slide on the rail system A1, A2, B1, B2, C1, C2, D1, and D2 (see paragraphs 0022-0023, noting that paragraph 0023 teaches that independent sliding mechanisms are provided to move 31 and 41 in the direction shown in Figure 2 as X, and that such sliding mechanisms may be like those described re the sliding mechanism for moving carriage 50 in the direction shown in Figure 2 as Z, and that paragraph 0022 teaches that the sliding mechanism for moving 50 in Z may include, for example, an electric motor, a ball screw, and a nut).  
Furthermore, regarding claims 7 and 10, note that a “coupling device”, such as carriage 50 of Sugiura et al., is provided, by means of which the two slides 41 (or 41+42) and 31 (or 31+32) are “rigidly” (re claim 10) coupled/connected to one another “mechanically” (re claim 24), such that the two slides 41 (or 41+42) and 31 (or 31+32) move together “along” a displacement axis (such as, for example, the displacement axis along (and “defined by”) rails B1, B2 (of the “rail system” A1, A2, B1, B2, C1, C2, D1, and D2) in the direction labeled in Figure 2 of Sugiura et al. as Z.  See Figure 2.  (As a side note, given that the term “coupling” is a noun and defines structure, the term “coupling device” is not being considered to invoke 35 USC 112(f)).  
Further regarding claim 24, note that the first slide 41 (or 41+42) and the second slide 31 (or 31+32) are disposed next to one another (see Figure 2 of Sugiura et al.).  Additionally note that the weight of the first slide 41 (or 41+42) and the hobbing head (such as 43, or 43+44, or alternatively, 43+44+45) is supported on (particularly rails C1, C2 of) “the at least one rail” A1, A2, B1, B2, C1, C2, D1, and D2 by the “first slide guide system” (e.g., the portion of first slide 41 or 41+42 that interfaces with the rails C1, C2 of “the at least one rail” A1, A2, B1, B2, C1, C2, D1, and D2), as can be seen in Figure 2; see also paragraph 0023 of Sugiura et al.  Similarly, the weight of the second slide 31 or 31+32 and the chamfering device (of Hikota et al. provided to tool turret 33 of Sugiura et al. as described above) are supported on (particularly, rails D1, D2 of) “the at least one rail” A1, A2, B1, B2, C1, C2, D1, and D2 by the “second guide system”/”second slide guide system” (e.g., the portion of the second slide 30 or 31+32 that interfaces with the rails D1, D2 of “the at least one rail” A1, A2, B1, B2, C1, C2, D1, and D2), as can be seen in Figure 2; see also paragraph 0023 of Sugiura et al.
Regarding claims 12-13, the workpiece axis of rotation of the workpiece spindle 11 extends parallel to the axis labeled in Figure 2 of Sugiura et al. as Z (see Figure 2 and paragraph 0022), which is a horizontal axis that is parallel to “a” horizontal displacement axis of the rail system, such as the horizontal displacement axis of rails A1, A2 labeled above, and/or the horizontal displacement axis of rails B1, B2 labeled above.  See Figure 2 and paragraphs 0022 and 0020, for example.  
Regarding claim 22, it is noted that paragraph 0020 of Sugiura et al. teaches that “at least one” of headstock 10 and tailstock 20 can slide on or move along the bed.  Note that the teaching regarding “at least one” of 10 and 20 being able to slide along bed 1 encompasses situations wherein (i) only 10 moves along the bed (and 20 does not move along the bed); (ii) only 20 moves along the bed (and 10 does not move along the bed), and (iii) both 10 and 20 move along the bed.  That being said, note that for at least the alternative (ii) taught by Sugiura et al. in which only 20 (and not 10) moves along the bed 1, the workpiece spindle 11 (of headstock 10) is arranged on the machine bed 1 “in a fixed location”.  Additionally/alternatively, even for the other two alternatives (i) and (iii) taught by Sugiura et al. in which 10 (and thus the workpiece spindle 11) is moveable along the bed, it is noted that the language of claim 22 is still met in that it is considered to be inherent that such movement (of 10/11) along the bed 1 is capable of being turned off or stopped at least at some points in time (such as when the machine is turned off or when the power is out) such that the workpiece spindle 11 is capable of being arranged on the machine bed 1 “in a fixed location”, as broadly claimed.
Claim 14, as best understood in view of the above rejection(s) based on 35 USC 112, is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2003/0041706 to Sugiura et al. in view of U.S. Pat. No. 3,874,257 to Hikota et al. as applied to at least claim 1 above, and further in view of Applicant’s Admitted Prior Art (hereinafter, “AAPA”).
Sugiura et al. in view of Hikota et al. teaches all aspects of the presently-claimed invention as were set forth in the above rejection(s) based thereon.  
However, while Sugiura et al. teaches a first slide (such as 41, or alternatively, 41+42, for example) that interfaces with (and thus has a “first slide guide system”, as broadly claimed) and is displaceable along rails C1, C2 labeled above of the “at least one rail” A1, A2, B1, B2, C1, C2, D1, and D2, and also teaches a second slide (such as 31, or alternatively, 31+32, for example) that interfaces with (and thus has a “second slide guide system”, as broadly claimed) and is displaceable along rails D1, D2 labeled above of the “at least one rail” A1, A2, B1, B2, C1, C2, D1, and D2, Sugiura et al. (in view of Hikota et al.) is silent about the details of the structure of the interface between the aforementioned slides and the aforementioned rails.  Thus, Sugiura et al. (in view of Hikota does not explicitly teach that the “first slide guide system” and the “second slide guide system” are “formed with rolling bearings”, as recited in claim 14.
However, in the Office Action mailed December 20, 2021, the Examiner took Official Notice that the use of rolling bearings as part of the interface between a sliding element and a further element (relative to which the sliding element is sliding) is extremely well-known and widely used in order to achieve the well-known benefits of reducing friction and wear between the sliding and further elements, and of making the sliding element slide more smoothly.  
Also note that this assertion {that the use of rolling bearings as part of the interface between a sliding element and a further element (relative to which the sliding element is sliding) is extremely well-known and widely used in order to achieve the well-known benefits of reducing friction and wear between the sliding and further elements, and of making the sliding element slide more smoothly} is taken to be admitted prior art because Applicant did not previously traverse the Examiner’s assertion.  See MPEP section 2144.03, section C, for example.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the aforedescribed “first slide guide system” (at the interface between first slide 41, or 41+42, and rails C1, C2 of “the at least one rail” A1, A2, B1, B2, C1, C2, D1, and D2) and the aforedescribed “second slide guide system” (at the interface between second slide 31, or 31+32, and rails D1, D2 of “the at least one rail” A1, A2, B1, B2, C1, C2, D1, and D2) with rolling bearings, as is well known as taught by AAPA, for the purpose of achieving the well-known benefits of reducing friction and wear between the sliding and further elements, and of making the sliding element slide more smoothly.  
Claim 8, as best understood in view of the above rejection(s) based on 35 USC 112, is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2003/0041706 to Sugiura et al. in view of U.S. Pat. No. 3,874,257 to Hikota et al. as applied to at least claims 1 and 7 above, and further in view of Applicant’s Admitted Prior Art (hereinafter, “AAPA”).
Sugiura et al. in view of Hikota et al. teaches all aspects of the presently-claimed invention as were set forth in the above rejection(s) based thereon.  
	As discussed above with respect to claim 7, note that both the first slide 41 (or 41+42) and the second slide 31 (or 31+32) of Sugiura et al. are movable in the direction labeled in Figure 2 as “X” (see Figure 2 and paragraph 0023), and thus, as noted above, either of the aforedescribed first or second slides can be considered the claimed “driven” slide, with the other of the second or first slides being considered the “non-driven” slide, in that both slides are capable of being driven (via their respective independent drive described in paragraph 0023 of Sugiura et al.), and both slides are capable of being (independently from one another) not driven, simply by not activating the respective independent X-drive thereof at a given moment in time.  (It is noted that in the present application, the so-called “non-driven” slide 12 is likewise “driven” at times, such as by driving motor drive 15; see paragraph 53 and 58 of the present application, for example).  A motor drive is provided for the driven slide and can displace the driven slide on the rail system (see paragraphs 0022-0023, noting that paragraph 0023 teaches that independent sliding mechanisms are provided to move 31 and 41 in the direction shown in Figure 2 as X, and that such sliding mechanisms may be like those described re the sliding mechanism for moving carriage 50 in the direction shown in Figure 2 as Z, and that paragraph 0022 teaches that the sliding mechanism for moving 50 in Z may include, for example, an electric motor, a ball screw, and a nut).  
	However, regarding claim 8, Sugiura et al. (in view of Hikota et al.) does/do not teach that either of the first slide 41 (or 41+42) or the second slide 31 (or 31+32) of Sugiura et al. has a dedicated position sensor which can determine a displacement position of the slide on the rail system.  
	However, in the Office Action mailed December 20, 2021, the Examiner took Official Notice that the use of computer numerical control (CNC) is widely used in machine tools for automatically controlling the positions of the various moving parts of machine tools, including all of the various movable slides/carriages thereof, and furthermore, that the use of respective/dedicated position sensors for each of the movable slides or carriages of a machine tool is extremely well-known and widely used in conjunction with such numerical control arrangement, so that the CNC control arrangement can “know” where the various moving parts are located, so as to facilitate the automated and precision position control of the various moving parts, including the carriages/slides of the machine tool.
Also note that this assertion (that the use of computer numerical control (CNC) is widely used in machine tools for automatically controlling the positions of the various moving parts of machine tools, including all of the various movable slides/carriages thereof, and furthermore, that the use of respective/dedicated position sensors for each of the movable slides or carriages of a machine tool is extremely well-known and widely used in conjunction with such numerical control arrangement, so that the CNC control arrangement can “know” where the various moving parts are located, so as to facilitate the automated and precision position control of the various moving parts, including the carriages/slides of the machine tool) is taken to be admitted prior art because Applicant did not previously traverse the Examiner’s assertion.  See MPEP section 2144.03, section C, for example.  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided respective dedicated position sensors for each of the first slide 41 (or 41+42) and the second slide 31 (or 31+32) of Sugiura et al., as is well-known as taught by AAPA, and to have provided a CNC control arrangement for controlling the movements/positions of the various slides and carriages of Sugiura et al., as is well-known as taught by AAPA, for the purpose of enhancing the precision of the workpieces produced by the machine tool of Sugiura et al. in view of Hikota et al. by increasing the precision of the relative movements of the tooling and workpiece of Sugiura et al. in view of Hikota et al., as is well-known as taught by AAPA.
Claim 23, as best understood in view of the above rejections based on 35 USC 112, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2003/0041706 to Sugiura et al. in view of U.S. Pat. No. 3,874,257 to Hikota et al., as applied to at least claims 1 and 7 above, and further in view of U.S. Pat. No. 5,313,694 to Yonemoto et al.
Sugiura et al. in view of Hikota et al. teaches all aspects of the presently-claimed invention as were discussed in the above rejection(s) based thereon.
However, while Sugiura et al. does teach a motor (and ball screw and nut) configured to move/push/pull 50 (and thus both first 41 or 41+42 and second 31 or 31+32 slides) along axis Z, as described above (see paragraph 0022 and Figure 2, for example, of Sugiura et al.), Sugiura et al. does not explicitly teach that the motor drive/motor is “attached to the machine bed” 1.
However, attention is directed to Yonemoto et al., which teaches a machine tool having a machine bed 2 (see Figures 1-3) having arranged thereon a workpiece spindle (“main spindle”, described in col. 5, lines 47-51, for example, and having chuck 4 for supporting workpiece 6 for rotation relative to spindle stock 3) rotatable about a workpiece axis O.  See Figures 1, 3, and col. 5, lines 47-51.  A carriage 7 is provided on the bed 2 so as to be driven (via servo motor 12 and ball screw 13) to move in the horizontal direction labeled by Yonemoto et al. as “Z”, which is parallel to the workpiece axis of rotation O.  See Figures 1-3 and col. 6, lines 12-29, for example.  Additionally, two tool carriages/rests 8, 10 are provided on carriage 7 so as to be movable (when 7 is driven by 12, 13) with carriage 7 in the aforedescribed direction labeled by Yonemoto et al. as “Z”.  Furthermore, the two tool carriages/rests 8, 10 are each independently movable relative to the carriage 7 towards and away from the workpiece 6, and in particular, tool carriage/rest 8 is movable (relative to carriage 7) in the direction labeled in Figure 3 as “X” via a servo motor 15 and screw (labeled in Figure 3 as 16), and tool carriage/rest 10 is movable (relative to carriage 7) in the direction labeled in Figure 3 as U, which is described as being parallel to the direction labeled as X, via either servo motor 20 and ball screw 21, or by servo motor 18 and ball screw 19.  See Figures 2-4 and col. 6, lines 288-36 and 44-61, for example.  Particularly regarding claim 23, it is noted that the motor 12/drive 12/13 is/are “attached to” (at least ultimately) the machine bed 2 (see Figures 1-3, for example).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the specific motor 12 and ball screw 13 taught by Yonemoto et al., and that is attached to the machine bed 2 of the machine tool, and that is configured to move a common base carriage 7 (and the two tool carriages 8, 10 slidably mounted thereon) back and forth in a horizontal direction (labeled as Z by Yonemoto et al.) that is parallel to the rotational axis O of the workpiece spindle, for the generic motor and ballscrew drive taught by Sugiura et al. (in view of Hikota et al.) that linearly moves the common base carriage 50 (on which two tool carriages/slides 41, 31 are slidably mounted) back and forth in a horizontal direction (labeled as Z in Figure 2 of Sugiura et al.) that is parallel to the rotational axis of the workpiece spindle 11 of Sugiura et al., such that the motor 12/motor drive 12/13 are attached to the machine bed 1 of Sugiura et al., noting that such amounts to the simple substitution of one known element (i.e., the particular drive arrangement taught by Yonemoto et al.) for another (the drive arrangement taught by Sugiura et al.) to obtain the predictable result of Sugiura’s elements 50, 41, and 32 all being able to be linearly moved in the direction of the Z-axis labeled in Figure 2 of Sugiura et al., i.e., the resulting linear movement of 50, 41, 32 of Sugiura et al. is unchanged in the modification.  Note that resultantly, the motor drive is configured to move both slides 31 (or 31+32) and 41 (or 41+42) in the Z-direction shown in Figure 2 of Sugiura, such that 31 (or 31+32) is pushed and pulled along with 41 (or 41+42), and/or such that 41 (or 41+42) is pushed and pulled along with 31 (or 31+32).
Response to Arguments
Applicant's arguments filed April 20, 2022 have been fully considered but they are not persuasive. 
Regarding the objection to the drawings under 37 CFR 1.83(a) for failing to show all of the features of claims 7 and 8, Applicant indicates that these objections can be removed because (as stated by Applicant on page 11 of the 4/20/2022 reply):
More specifically, regarding claim 7, paragraph [0054] states, "The motor drive 15 has the drive motor 35, which is arranged on the machine bed 2;..." These features can be seen in FIG. 3. The coupling device is explained in paragraph [0055] which states, "The second slide 12 is connected to the first slide 11 by a coupling device 25, which is designed in the form of a coupling bar (see, in this respect, FIG. 4). When the first slide 11 moves along the displacement axis VA, the second slide 12 is pushed or pressed by the first slide 11, such that the second slide 12 is also displaced on the common rail system 5." The coupling device 25 is best seen in FIG. 4. 

Claim 8 states, "wherein the non-driven slide has a dedicated position sensor which can determine a displacement position of the non-driven slide on the rail system." Paragraph [0057] states, "The second slide 12 preferably has a dedicated position sensor (measuring head) 26, which in this case interacts with a positioning system integrated in the front rail 5a." Position sensor 26 is shown in FIG. 3 as being attached to the second slide. 

However, such is not persuasive.  It is noted that claim 7 (and claim 8) sets forth two alternatives:  
(A) a first alternative in which the first slide 11 (on which the hobbing head 16 is arranged, per claim 1, from which claim 7 depends) is designed in the form of a driven slide, wherein a motor drive 15 is provided for the driven slide and is configured to slide the driven slide 11 on the rail system 5, and wherein the other slide 12 (on which the at least one chamfering device 17 or 18 is arranged, per claim 1, from which claim 7 depends) is designed in the form of a non-driven slide, and wherein a coupling device 25 is provided mechanically connecting the driven slide 11 and the non-driven slide 12; or
(B) a second alternative in which the second slide 12 (on which the at least one chamfering device 17 or 18 is arranged, per claim 1, from which claim 7 depends) is designed in the form of a driven slide, wherein a motor drive is provided for the driven slide 12 and is configured to drive the driven slide on the rail system 5, and wherein the other slide 11 (on which the hobbing head 16 is arranged, per claim 1, from which claim 7 depends) is designed in the form of a non-driven slide, and wherein a coupling device is provided mechanically connecting the driven slide 12 and the non-driven slide 11.
	Note that the objection to the drawings under 37 CFR 1.83(a) (set forth in the Non-Final Office Action mailed 12/20/2021, and also set forth hereinabove) was based on the fact that the drawings do not show alternative (B) described above.  The drawings still do not show alternative (B) described above.  Note that Applicant’s statements on page 11 of the reply filed April 20, 2022 only appear to indicate that the drawings show alternative (A) described above.  Examiner agrees that alternative (A) is shown (and the Office Action mailed 12/20/2021, on pages 3-4 thereof, indicated that the alternative described above as alternative (A) is shown).  However, it is noted that the Office Action mailed 12/20/2021 did not object to the drawings for failing to show alternative (A) described above.  (See, for example, pages 3-4 of the Non-Final Office Action mailed 12/20/2021.)  The drawing objection for failing to show alternative (B) described above is still not overcome.  
The same issue applies regarding the objection to the drawings for failing to show the subject matter of claim 8, noting that the drawings only show the alternative in which the slide 12 (on which the at least one chamfering device 17 or 18 is arranged, per claim 1, from which claim 7 depends) is designed in the form of a non-driven slide having a dedicated position sensor 26.  The drawings do not show the second alternative re claim 8 in which the slide on which the hobbing device is arranged constitutes the non-driven slide and has the claimed dedicated positioning sensor.  (Likewise, the same issue applies regarding the drawing objection under 37 CFR 1.83(a) set forth hereinabove regarding the drawings failing to show the subject matter of new claim 23, given that likewise, the present drawings only show one of the two claimed alternatives of claim 23). 
Regarding the previously (and presently) applied prior art reference CN 202846158 (hereinafter, CN ‘158), firstly, Applicant has indicated (on page 8 of the reply filed 4/20/2022) that one difference between the present invention and the teachings of CN ‘158 is that “[F]irst, the Applicant fixedly mounts the spindle to the machine bed as now claimed in dependent claim 23”, and “[T]o the contrary, the spindle 4 in CN '158 is mounted on a sliding table 3.”  However, firstly, it is noted that new dependent claim 23 depends from dependent claim 7, and that CN ‘158  was not previously (and is not now) used to reject dependent claim 7 (nor new dependent claim 23).  Additionally, what new dependent claim 23 actually recites is “wherein the motor drive is attached to the machine bed and configured to move the drive slide, wherein the non-driven slide is pushed and pulled along with the driven slide”, rather than anything pertaining to a spindle being “fixedly mounted to the machine bed”, as mentioned by Applicant.  In the event that Applicant intended to instead refer to new dependent claim 22 (given that claim 22 recites “wherein the workpiece spindle is arranged on the machine bed in a fixed-location”), it is noted that likewise, claim 22 does not recite that the spindle is fixedly mounted to the machine bed, as alleged by Applicant, noting that a recitation of the workpiece spindle being “arranged on the machine bed in a fixed-location” differs from reciting that the spindle is “fixedly mounted to the machine bed”.  Note that, for example, an individual is located at a “fixed location” if they are sitting in a chair and not moving, but that does not necessarily mean that they have been “fixedly mounted” (either permanently or temporarily) to the chair (though likewise, if the individual is “fixedly mounted” to the chair via, for example, a seatbelt, that also does not mean that the individual is incapable of ever moving relative to or leaving the chair).  In any event, as presently claimed, CN ‘158 teaches the features of new dependent claim 22, as discussed above, noting that the workpiece spindle 8 is considered to be capable of being arranged on the machine bed 1 in a “fixed-location”, as broadly claimed, simply by not actuating any drive arrangement to move 3 and/or 4 along rails B1, B2 at some point(s) in time.  Note that the claim does not require the workpiece spindle to be incapable of movement (and care should be taken to make sure support exists for any claim amendments in that vein).  
Additionally regarding CN ‘158, Applicant alleges (see the paragraph spanning pages 8-9 of the reply filed 4/20/2022) that the present claim language requires that “both the first and second slides slide along the same rail”.  However, it is noted that such language is not found in any of the examined claims.  Note that independent claim 1, for example, recites “a rail system arranged on the machine bed, the rail system comprising at least one rail arranged on the machine bed”, “wherein the first slide, by means of its first slide guide system, is configured to slide on the at least one rail of the rail system”, and “wherein the second slide, by means of its second slide guide system, is configured to slide on the at least one rail of the rail system”.  Thus, both the first and second slide must be configured to slide on “the at least one rail of the rail system”.  Note that the limitation “at least one rail” encompasses a range of from one to an infinite number of rails.  Re CN ‘158, in particular, CN ‘158 teaches a “rail system” that includes the rails labeled in the annotated reproductions of Figures 1-2 in the above rejection based thereon as A1, A2, B1, B2, 90, C1, C2, and D, for example.  That being said, as noted above, the “first slide”, such as, for example, 14, or 14+15, on which a hobbing head 6 is arranged is, by means of a first “slide guide system” (i.e., the portion at the bottom of 14 that interfaces with rails C1, C2; see Figure 2 above), “configured to slide on” rails C1, C2 of “the at least one rail” A1, A2, B1, B2, 90, C1, C2, and D, for example.  Additionally, the “second slide”, such as the slide labeled in the above rejection based on CN ‘158 as Q, and on which the arcuate slide rails labeled as 7 are located (see Figures 1, 3, and 4, and also at least paragraphs 0021, 0024, 0007, 0009, and the machine translations of claims 1 and 3, for example), has a “second slide guide system” by means of which the second slide Q is configured to slide on rails A1 and A2 (labeled above) of “the at least one rail” A1, A2, B1, B2, 90, C1, C2, and D, for example.  See Figures 1-4 and also paragraphs 0007, 0009, 0021-0022, 0024, and the machine translations of claims 1 and 3, for example.  See additionally the above prior art rejections based on CN ‘158.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the first and second slides both slide along/on the same guide rail) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Note that the present claim language does not currently require the first and second slides to slide along or on the same rail.  That said, even if language is contemplated such as “a rail system arranged on the machine bed, the rail system comprising at least one rail arranged on the machine bed, the at least one rail comprising a first rail”, and “wherein the first slide, by means of its first slide guide system, is configured to slide on the first rail” and “wherein the second slide, by means of its second guide system, is configured to slide on the first rail”, attention is particularly directed to gear cutting units 21 and 22 (including a hobbing head) shown in at least Figure 1 of U.S. Patent Application Publication No. 2013/0047390 to Ongaro, both of which are movable along a common portion 42’ of the same guide rail 42, for example.  See also Figures 9A-C and paragraphs 0051-0053, for example.  
Applicant also alleges (first full paragraph on page 9 of the reply filed 4/20/22) that “[N]ow it can be appreciated that the Applicant’s claimed structure is contrary to CN ‘158, as CN ‘158 does not teach an equivalent structure to the Applicant’s first and second slides that slide along the same rail” and “[R]ather, CN '158 teaches that the hobbing tool is mounted on a slide that is mounted to the machine bed separately from a chamfering device that is mounted to an arc-shaped and linear sliding seat which is then separately attached to the machine bed,” and  “[A]s can be seen, CN '158 teaches a completely different structure in comparison to the Applicant's claimed invention”.  However, as noted previously, the present claim language does not require the first and second slides to slide on the same rail, as asserted by Applicant.  Additionally, while there may be differences between the presently-disclosed invention and the apparatus taught by CN ‘158, as of yet, those differences have not been captured by the claim language.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding the rejection of claim 14 under 35 USC 103 as being obvious over CN ‘158, Applicant references (on page 9 of the 4/20/2022 reply) their previous arguments with respect to the rejection of claim 1 under 35 USC 102(a)(1) as being anticipated by CN ‘158.  Likewise, attention is directed to the above responses to those arguments (re claim 1).  Regarding the previous rejection of claims 20-21 under 35 USC 103 as being unpatentable over CN ‘158, likewise, Applicant (on page 9 of the 4/20/2022 reply) references their previous arguments with respect to the rejection of claim 1 under 35 USC 102(a)(1) as being anticipated by CN ‘158.  While it is noted that claims 20 and 21 are now (due to the amendment to claim 20 filed 4/20/2022) instead being rejected as being anticipated by CN ‘158, likewise, attention is directed to the above responses to those arguments (re claim 1).
Regarding the previous (and present) rejections of various ones of the claims under 35 USC 103 as being unpatentable over U.S. Patent Application Publication No. 2003/0041706 to Sugiura et al. in view of U.S. Pat. No. 3,874,257 to Hikota et al., Applicant first argues (page 10 of the reply filed 4/20/2022) that the Applicant “explicitly taught away from a structure similar to the Sugiura reference in paragraphs 6 and 7” (of the present specification), and goes on to state the following (also on page 10 of the reply filed 4/20/2022):
As can be seen above, the applicant taught that a common slide is problematic to hold both the hobbing head and chamfering devices, as the common slide is overly large and therefore difficult to manufacture and install. Furthermore, if too much weight is placed upon a common slide, it wears down too fast and needs replacement or refurbishment. Yet, this is the same structure that is being taught in Sugiura that has a common slide called the carriage 50

However, the relevance of Applicant’s statements is unclear.  While Applicant’s disclosed invention may differ from that taught by the Sugiura reference, it is noted that those differences have not, as of yet, been captured by the claim language.
That said, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., any feature differentiating the present invention from that taught by Sugiura) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  It is further noted that none of the present claim language has been treated as invoking 35 USC 112(f), such that Applicant’s negative statements in the specification about configurations that Applicant alleges to be similar to those described in paragraphs 0006-0007 of the present specification do not preclude the present claim language from reading on such (configurations that Applicant alleges are “similar” to those taught by Sugiura).  
Additionally, on page 10 of the reply filed April 20, 2022, Applicant teaches that, contrary to the teachings of Sugiura, “the Applicant teaches a solution where the weight can be broken up into individual (separate) slides that move along a common rail” and “[T]hus, the weight of each device is more efficiently distributed across their respective separate slide systems that then move along the common rail.”  Applicant goes on to state that “[S]ugiura literally teaches an opposite structure in comparison to the Applicant's claimed invention and thus can no longer serve as the base reference for an anticipation rejection or an obviousness rejection.”  However, as noted previously, the present claims do not require “separate slides that move along a common rail”.  See the above discussion which addressed this issue in detail.  Regarding the assertion that Sugiura “literally teaches an opposite structure in comparison to the Applicant’s claimed invention”, beyond the previous assertions about the present claims requiring the first and second slide to slide on the same guide rail, no further piece of claim language is specifically identified by Applicant as being “literally…an opposite structure” to that of Sugiura.  That said, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that two slides slide along the same rail, or some other structure to differentiate the present claims from the Sugiura reference) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding the dependent claims in general, Applicant has indicated (page 11 of the 4/20/2022 reply) the following:
The rejected dependent claims include novel elements not disclosed in the prior art. However, these rejected dependent claims already depend upon a now allowable independent claim. Therefore, the rejected dependent claims are also allowable and no further arguments are presented herein but the Applicant reserves the rights to present such arguments on appeal if needed.

Likewise, attention is directed to the above responses to Applicant’s previous arguments with respect to the independent claim(s), and the above prior art rejections of the dependent claims are thus still applicable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA E CADUGAN whose telephone number is (571)272-4474. The examiner can normally be reached Monday-Thursday, 5:30 a.m. to 4:00 p.m. ET. 
Examiner interviews are available via telephone, and via video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer D Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERICA E CADUGAN/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        


eec
July 7, 2022